PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Officeendo    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/926,042
Filing Date: 20 Mar 2018
Appellant(s): Iannotta et al.



__________________
Philip Y. Dahl
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Examiner’s Note
	In order to simplify discussion examiner is removing the Ando reference (US2018/0141090) from the office action.  
(3) Response to Argument
The Rejection of Claim 1 under 35 U.S.C. §103 over Summerour and further in view of Eda, Figueroa, and Gaddis is proper and should be sustained. 
The appellant argues that since heat and solvent were sparingly used wherein the solvent used is a single solvent being 1:1 toluene/methyl ethyl ketone mixture, Summerour does not teach an “adhesive remover that comprises aromatic solvent” and that Summerour provides no basis to generalize this teaching without the use of impermissible hindsight.  
Appellant’s arguments are not persuasive.  Summerour’s teaching of limited use of the solvent does not teach away from its reliance for the removal of the adhesive from the fabric.  Furthermore, the solvent being used is a mixture of toluene and methyl ethyl ketone.  Since toluene is known to be an aromatic hydrocarbon, this mixture reads upon an aromatic solvent or solution.  Summerour’s use of this solution as an adhesive remover does not restrict other chemicals and compositions (such as arylalkyl alcohol which is also an aromatic solvent) from being added to the remover which may aid in the removal the adhesive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The appellant argues Eda is directed to removal of adhesives from “rigid surfaces” using a series of different cleaning techniques wherein one step includes applying aromatic-based cleaning liquid.  
Appellant’s argument is not persuasive because the examiner is solely relying upon Eda’s teaching of also applying an aromatic solution in order to remove adhesive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellant argues that there is no motivation to combine Summerour and Eda without impermissible Hindsight. 
Appellant’s argument is not persuasive.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Summerour suggests the removal of hot melt adhesive from a fabric using an aromatic solution such as a mixture of toluene and methyl ethyl ketone, but fails to teach the adhesive remover being an arylalkyl alcohol.  Eda also discusses the removal of adhesive such as hot melt adhesive (para 0054) by using aromatic alcohols including phenethyl alcohol (para 0111) (which reads on arylalkyl alcohol) which are 
The appellant argues the practitioner of skill in the art, seeking to remove hot melt glue from a fragile fabric substrate diverse elements, seeking to use heat and solvent sparingly, seeking to avoid driving adhesive residue further into the fibers of fabric would have not motivation to look to Eda’s cleaning liquid, which is used for removing photocured adhesives from rigid glass substrates, which requires complete immersion, elevated temperatures, and application of ultrasound, and which requires a second cleaning solution and more ultrasound to remove the first cleaning solution.  
Appellant’s argument is not persuasive.  Since Summerour and Eda are both directed to the removal of the same type of adhesive (hot melt adhesive) and since both are interested in using aromatic solutions, it would be obvious to a practitioner of skill to consider the aromatic alcohol (phenethyl alcohol) within Eda to also aid in removing the hot melt adhesive in Summerour.  Although, Eda’s discussion is about using aromatic alcohol for removing the adhesive from a substrate, this does not restrict using aromatic alcohol on other objects such as fabric to remove the same type of hot melt adhesive.  The examiner is not relying upon other cleaning techniques and parameters within Eda, but simply the use of aromatic alcohol which is known to enhance removal of hot melt adhesive.        

The Rejection of Claims 13 and 35 under 35 U.S.C. §103 over Summerour and further in view of Eda, Figueroa, and Gaddis is proper and should be sustained. 
The appellant argues that none of the references teach the use of an adhesive remover comprising at least 60% of an arylalkyl alcohol nor consisting essentially of arylalkyl alcohol.  
  In a preferred embodiment, Eda teaches the alcohol being at least 50wt% (para 0113).  This teaching reads on consisting essentially of the alcohol.  Although, Eda does not teach at least 60wt% of the arylalkyl alcohol, it would be obvious to increase the concentration of the alcohol to enhance adhesive removal.  Furthermore, this discussion within Eda is a preferred embodiment and it does not limit other concentrations of the arylalkyl that can be used.  There is nothing within Eda that teaches away from having a higher concentration of arylalkyl such as it being “consisting essentially of” and/or at least 60wt% of the adhesive remover.  It is well known that having a higher concentration will enhance the adhesive removal ability. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714 
                                                                                                                                                                                                       /PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.